Affirmed as Reformed and Memorandum Opinion filed February 21, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00625-CR

                        NICOLAS BUSTOS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 337th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1329619

                 MEMORANDUM                     OPINION
      This is an appeal about court costs. Appellant Nicolas Busto entered a guilty
plea, without an agreed recommendation on punishment, to aggravated robbery
with a deadly weapon. After a pre-sentence investigation, the trial court sentenced
appellant to confinement for ten years in prison. In a single issue on appeal,
appellant contends that there is insufficient evidence in the record to support the
court costs in the amount of $239.00 assessed against him in the judgment. We
reform the trial court’s judgment to delete the specific amount of costs assessed
and affirm the judgment as modified.

      In its judgment, the trial court ordered appellant to pay $239.00 in court
costs. The clerk’s record filed with this court does not contain a bill of costs or any
other evidence showing the amount of court costs.

      In Johnson v. State, ___ S.W.3d ___, No. 14-11-00693-CR; 2012 WL
4878803, at *3 (Tex. App.—Houston [14th Dist.] Oct. 16, 2012, no pet. h.), this
court held that when the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment.

      The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.
art. 42.16. The court erred, however, in entering a specific dollar amount of costs
in the judgment without any support in the record. See Johnson, at *3.

      Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s
judgment to delete the specific amount of costs assessed. See id. at *5. As
modified, we affirm the judgment.

                                   PER CURIAM




Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2